Citation Nr: 0127463	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-03 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder.


FINDING OF FACT

There is no credible, supporting evidence that the claimed 
in-service stressors occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records show that he served 
in the United States, except from approximately August 1972 
to January 1973, when he served on a ship.  He was awarded 
the National Defense Service Medal and the Good Conduct 
Medal.  His military occupational specialties were 
infantryman and refrigeration mechanic.

A February 1998 VA outpatient treatment report shows that the 
veteran reported that he was in Vietnam.  The examiner stated 
that the veteran became tearful when talking about his 
Vietnam experience.  He stated that the veteran had post-
traumatic stress disorder "symptomatology."

An undated VA treatment report shows that the veteran 
reported that he had eight years of active duty, during which 
time he stated he participated in the Criminal Investigation 
Division (CID) and did refrigeration repair and mechanic 
work.  He stated he was in Vietnam for nine months in the CID 
and was not in combat.  Diagnoses of  were entered.

A March 1998 VA treatment report shows that he veteran stated 
he was in Vietnam from 1970 to 1971.

A March 1998 VA hospitalization summary report shows that the 
examiner stated that the veteran was a combat Vietnam veteran 
and involved in rescue and picking up bodies.  He stated the 
veteran admitted to intrusive thoughts and startle response 
and the memory of the smell of dead bodies.  The diagnoses 
entered were major depression and "rule out" post-traumatic 
stress disorder.

VA treatment records dated from March 1998 to August 1999 
show treatment for post-traumatic stress disorder.  In many 
of the reports, the examiners state that the veteran engaged 
in combat while in Vietnam.

A November 1999 VA psychiatric evaluation report shows that 
the veteran denied having received any psychiatric treatment 
while in service.  He stated what while serving in Vietnam, 
he worked with the CID Special Services in Saigon.  The 
veteran reported that one of his jobs was to search bodies in 
body bags and to match body bags with identification 
appropriately.  He also reported that he was "rocketed, 
bombed, and shelled" while in Saigon.  The examiner reported 
the veteran's complaints of his post-traumatic stress 
disorder symptoms, such as difficulty with sleep, intrusive 
thoughts, flashbacks, etc., and noted that the veteran had 
been diagnosed with post-traumatic stress disorder by a VA 
physician.  The examiner entered a diagnosis of post-
traumatic stress disorder.

A February 2000 VA psychiatric treatment report shows that 
the veteran reported that he had done police work while in 
Vietnam and had post-traumatic stress disorder symptoms.  The 
examiner entered a diagnosis of post-traumatic stress 
disorder, and noted that it was the result of combat and post 
combat.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records and service personnel 
records have been requested and received by the RO, and such 
records appear to be intact.  Additionally, in the August 
2000 rating decision on appeal and the March 2001 statement 
of the case, the RO informed the veteran of the evidence 
necessary to establish service connection for post-traumatic 
stress disorder.  In the September 2001 statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claim for service connection.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Arizona 
Department of Veterans Services.  These determinations were 
not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the veteran has stated that he has received 
treatment from VA only.  The record reflects that the RO has 
obtained the VA treatment records.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for post-traumatic stress disorder that have not 
been associated with the claims file.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo a VA 
examination related to his claim.

The Board is aware that the RO has not submitted a request to 
the USASCRUR for verification of the veteran's stressors.  
However, the Board finds that there is no duty to do such.  
Specifically, the veteran claims that he was in Vietnam and 
that he was subjected to mortar attacks while in Saigon.  
There is no evidence in the claims file, including the 
veteran's service personnel records and his service medical 
records, that show that the veteran was ever in Vietnam.  His 
credibility as a historian has clearly been compromised.  
Therefore, the Board finds that the RO need not send any 
request to the USASCRUR, as such would be a waste of 
government resources.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131(b) (West 
1991); 38 C.F.R. § 3.303(d) (2001).  

Post-traumatic stress disorder requires (i) medical evidence 
diagnosing post-traumatic stress disorder, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor or stressors, and (iii) credible 
supporting evidence that the claimed in-service stressor or 
stressors occurred.  38 C.F.R. § 3.304(f) (2001); see also 
Cohen v Brown, 10 Vet. App. 128 (1997); 64 Fed. Reg. 32807 
(1999).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).

"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99 (Oct. 1999); see 38 U.S.C.A. § 1154(b); Gaines v. West, 
11 Vet. App. 353, 359 (1998).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that § 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for post-traumatic stress 
disorder.  The Board has determined that the veteran has not 
met the requirements for a claim for service connection for 
post-traumatic stress disorder-specifically, there is no 
"credible, supporting evidence that the claimed in-service 
stressor or stressors occurred."  See 38 C.F.R. § 3.304(f).  
The reasons for this determination follow.

Although the veteran has asserted that he engaged in combat, 
nothing in the record supports the veteran's contentions of 
the stressors he stated he encountered while in Vietnam.  As 
stated above, the evidence of record fails to establish that 
the veteran was even in Vietnam.  The veteran's service 
personnel records show that the veteran was stationed in the 
United States, except during the period of August 1972 to 
January 1973, when he was on a ship.  Although it could be 
alleged that his ship was near Vietnam, there is no evidence 
to show that the veteran ever served in Vietnam.  
Additionally, the veteran's time on the ship was in 1972 to 
1973.  He claimed he was in Vietnam in 1970 thorough 1971.  
The veteran did not enter service until 1971.  His 
allegations of being in Vietnam and being part of the CID are 
not corroborated.

The service personnel records show that during that time, he 
was in California.  His DD214s show that his military 
occupational specialties while he was in service were 
infantryman and refrigeration repair.  The Board finds the 
veteran's statements as to having engaged in combat to be 
incredible.  The veteran's contentions have not been even 
remotely corroborated by fellow servicemen, service medical 
records, or service personnel records.  The veteran's DD214s 
do not show that he won any awards that would indicate that 
he engaged in combat or that he was even in Vietnam.

Although the veteran has been consistent in reporting that he 
participated with the CID and was in Saigon in Vietnam, the 
Board finds his statements are not credible when weighed 
against the contemporaneous records.  The Board gives more 
probative weight to such records than to the veteran's 
allegations, even if sworn, in support of a claim for 
monetary benefits.  

Thus, based on the service records, the VA treatment records, 
and the veteran's statements, see Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), the Board finds that the veteran did 
not engage in combat and is thus not entitled to the 
application of 38 U.S.C.A. § 1154(b) (West 1991).  

The Board has determined that the veteran did not engage in 
combat and the service department records and other evidence 
in the record does not corroborate the alleged stressor 
incidents.  The Board does not question the diagnoses of 
post-traumatic stress disorder that have been entered by 
various VA physicians.  However, absent combat or credible, 
supporting evidence of a stressor or stressors occurring 
during service, there is no basis for the award of service 
connection for post-traumatic stress disorder.  38 C.F.R. 
§ 3.304(f).  Accordingly, the Board concludes that the 
requirements for service connection for post-traumatic stress 
disorder have not been satisfied, and the claim is denied.  
The Board finds that there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

